Citation Nr: 0923944	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include depressive disorder and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for gastritis.

3.  Entitlement to an effective date earlier than March 21, 
2006 for the grant of service connection for gastritis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1983, and has unverified service in the Reserves and in the 
Florida National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
depression and PTSD.  The January 2007 rating decision 
granted the Veteran's claim of entitlement to service 
connection for gastritis, claimed as gastritis, viral 
syndrome, stomach and abdominal pain, and bacterial stomach 
infection, and assigned the same an initial noncompensable 
disability rating, effective March 21, 2006.

In the February 2007 Notice of Disagreement (NOD), the 
Veteran asserts disagreement with the effective date assigned 
to the grant of service connection for gastritis.  However, 
the subsequent May 2007 Statement of the Case (SOC) addressed 
only the issues of entitlement to an initial compensable 
disability rating for gastritis and service connection for 
PTSD.  The Veteran filed a timely Substantive Appeal to all 
issues addressed by the SOC, and thus, they are properly 
before the Board.  However, additional development, per 
Manlincon v. West, 12 Vet. App. 238 (1999), must be perform 
prior to Board adjudication with respect to the issue of 
entitlement to an effective date earlier than March 21, 2006 
for the grant of service connection for gastritis.

Further, at the time of his March 2006 claim, the Veteran 
asserted entitlement to service connection for alcohol abuse 
and tobacco use disorder.  Also, in an August 2008 statement, 
the Veteran raised the issue of entitlement to service 
connection for eye problems.  It does not appear that the RO 
has adjudicated such issues.  Thus, these issues are referred 
back to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric condition, to include depressive 
disorder and PTSD, and entitlement to an effective date 
earlier than March 21, 2006 for the grant of service 
connection for gastritis, addressed in the REMAND portion of 
the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since March 21, 2006, the date of service connection, the 
Veteran's service-connected gastritis, while chronic, has not 
been manifested by small nodular lesions and symptoms.  There 
is also no evidence of recurrent epigastric distress with two 
or more of the symptoms of dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321(b)(1), 4.27, 4.7, 4.113, 4.114, DCs 
(Diagnostic Codes) 7307, 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial compensable 
disability rating for service-connected gastritis arises from 
his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected gastritis is currently rated 
as noncompensably disabling under Diagnostic Codes (DCs) 
7399-7307, effective March 21, 2006.  

The use of DC 7399 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.114.  See 38 C.F.R. § 4.27 (2008).   
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R.           
§ 4.27.  

Under DC 7307, contemplating atrophic and hypertrophic 
gastritis, a 10 percent rating is warranted for chronic 
gastritis, with small nodular lesions, and symptoms.  A 30 
percent rating is warranted for chronic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms, and a 
maximum 60 percent rating is warranted for chronic gastritis 
identified by a gastroscope with severe hemorrhages or large 
ulcerated or eroded areas.  Atrophic gastritis, a 
complication of a number of diseases, including pernicious 
anemia, is to be rated as the underlying condition.  38 
C.F.R. § 4.114, DC 7307 (2008).

In considering other applicable diagnostic codes, the Veteran 
has been diagnosed with gastroesophageal reflux disease 
(GERD), and hiatal hernia.  GERD is normally rated under DC 
7346, contemplating hiatal hernias.  38 C.F.R. § 4.114, DC 
7346 (2008).

DC 7346, contemplating hiatal hernia and usually used to 
evaluate GERD, provides a 10 percent disability rating where 
the disability is manifested by two or more of the symptoms 
for the 30 percent rating of less severity.  A 30 percent 
rating is warranted where the disability is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

The Veteran has not been diagnosed with any other current 
condition as to the upper digestive system, specifically 
stricture, spasm, or diverticulum of the esophagus, 
contemplated by DCs 7203 to 7205; adhesions of the 
peritoneum, contemplated by DC 7301; ulcers, gastric, 
duodenal, or marginal, contemplated by DCs 7304 to 7306; 
postgastrectomy syndromes, contemplated by DC 7308; or 
stenosis or injury of the stomach, contemplated by DCs 7309 
and 7310.  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.  
38 C.F.R. § 4.114, DCs 7203 to 7205, 7301, 7304 to 7306, 7308 
to 7310 (2008).

The Board notes that the Veteran has received significant 
treatment for acute pancreatitis, chronic nonalcoholic liver 
disease, and acute alcoholic hepatitis, none of which are 
service-connected.  

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

Private treatment records dated in July 2003 indicate that 
the Veteran complained of diarrhea lasting for two days.

Private treatment records dated in September 2004 indicate 
that the Veteran sought hospitalization for complaints of 
mild epigastric pain and vomiting.  The Veteran was diagnosed 
with acute pancreatitis and provided a secondary diagnosis of 
GERD.  An ultrasound conducted at that time was silent for 
any nodules or lesions in the Veteran's stomach.  

Private treatment records dated in October 2004 indicate that 
the Veteran was seen for alcoholic gastritis.  The physician 
noted that Veteran's years of episodes of abdominal pain.

Private treatment records dated in May 2005 indicate that the 
Veteran complained of abdominal pain, nausea without 
vomiting, and heartburn.  The Veteran underwent an endoscopy 
and was diagnosed with gastritis, hiatal hernia, and 
esophagitis.  

Private treatment records dated in June 2005 indicate that 
the Veteran was hospitalized for acute gastritis.  The 
Veteran complained of abdominal pain and was provided 
secondary diagnoses of GERD and diaphragmatic hernia.  
Additional private treatment records dated in June 2005 
indicate that blood tests revealed that the Veteran had 
anemia.  The Veteran also reported an instance of blood in 
his stool.

Private treatment records dated in August 2005 indicate that 
blood tests revealed that the Veteran had anemia.  At that 
time, the Veteran denied any blood in his stool.

Private treatment records dated in February 2006 indicate 
that the Veteran complained of one week of epigastric 
distress, aggravated by eating.  The Veteran denied vomiting, 
fever, hematemesis, melena, or diarrhea.  Physical 
examination revealed a mildly tender epigastric area, just to 
right of midline, without masses to palpation.  The Veteran 
was diagnosed with a possible relapse of pancreatitis.  

Private treatment records dated in February 2006 indicate 
that the Veteran was hospitalized for acute pancreatitis.  
The Veteran complained of nausea, vomiting, and epigastric 
pain.  The Veteran was provided with secondary diagnoses of 
GERD and acute alcoholic hepatitis.  Additional private 
treatment records dated in February 2006 indicate that the 
Veteran reported a weight loss of five pounds and stomach 
pain, both occurring during one week.  The Veteran was 
diagnosed with GERD.

Report of VA examination in September 2006 indicates that the 
Veteran reported that his abdominal pain is intermittent and 
stable on medications.  The examiner noted that the Veteran 
underwent private hospitalization for abdominal pain and 
subsequent surgery in 2004 and 2006 at Baptist Hospital for 
gastritis and pancreatitis.  Physical examination revealed a 
soft, non-distended abdomen with moderate epigastric 
tenderness, positive.  The examiner noted positive bowel 
sounds in all four quadrants, and noted the absence of hernia 
and organomegaly.  The examiner noted that results of an 
endoscopy conducted at Baptist Hospital revealed chronic 
gastritis.  The examiner opined that the Veteran's gastritis 
had significant effects on his employment, as the Veteran 
reported that such caused increased absenteeism.  The 
examiner opined that the Veteran's gastritis had moderate 
effects on his ability to exercise, travel, and participate 
in recreation, and no effects on his ability to do chores, 
shop, attend to the wants of nature, and feed, bathe, dress, 
and groom himself.   

The Board now turns to the applicable rating criteria.  As to 
whether DC 7307, contemplating atrophic and hypertrophic 
gastritis, may service was a basis for an initial compensable 
disability rating for the Veteran's service-connected 
gastritis, the Board finds that it does not.  While the 
Veteran has demonstrated diarrhea, abdominal pain, nausea 
without vomiting, heartburn, vomiting, anemia, and an 
instance of blood in his stool, there is no medical evidence 
of record that the Veteran's service-connected gastritis is 
manifested by small nodular lesions, as is required by DC 
7307 for a compensable, or 10 percent disability rating.  
Further, there is no medical evidence of record indicating 
that the Veteran has a complication of a number of diseases, 
or atrophic gastritis, including pernicious anemia.

As to whether DC 7346, contemplating hiatal hernia and 
usually used to evaluate GERD, may serve as a basis for an 
initial compensable disability for the Veteran's service-
connected gastritis, the Board finds that it does not.  While 
the medical evidence of record indicates that the Veteran has 
been treated for persistent epigastric distress and has 
experienced heartburn in May 2005, there is no evidence the 
Veteran has experienced pyrosis, or heartburn, with his 
persistent epigastric distress beyond the one occasion of 
record in 2005.  Further, there is no evidence that the 
Veteran has experienced a second symptom with his persistent 
epigastric distress, dysphagia or regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health, as is required by DC 7346 
for a compensable, or 10 percent disability rating. 

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since March 21, 2006, the date upon which 
service connection was effective, the Veteran's service-
connected gastritis has warranted a noncompensable disability 
rating.  As the preponderance of the evidence is against the 
claim for an initial compensable disability rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable disability rating for service-
connected gastritis is denied.




REMAND

Additional development is needed prior to further disposition 
of the claims.

As discussed above, the Veteran's February 2007 Notice of 
Disagreement (NOD) asserts disagreement with the effective 
date assigned to the grant of service connection for 
gastritis.  To date, the RO has not issued a Statement of the 
Case (SOC) as to the issue of entitlement to an effective 
date earlier than March 21, 2006 for the grant to service 
connection for gastritis.  Where a NOD has been filed with 
regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

As to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric condition, to include 
depressive disorder and PTSD, the Veteran contends that he 
has been diagnosed with PTSD on a number of occasions of 
private treatment.  An April 2007 letter from one of his 
private treatment providers indicates that she treated the 
Veteran for PTSD symptoms.  While clear diagnoses of 
depressive disorder are of record, it is unclear to the Board 
if the Veteran's acquired psychiatric condition includes a 
diagnosis of PTSD.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran contends, in a January 2009 statement, that he 
has PTSD related to an alleged in-service stressor that 
occurred in Schweinfurt, Germany, in September 1978, 
warranting service connection for PTSD.  See 38 C.F.R. § 
3.304(f).  The Veteran's service personnel records, including 
his service separation form, show no awards or decorations 
for combat service.

The Veteran's claim has been denied on the bases that his 
personnel records, including his service separation form, 
showed no awards or decorations for combat service, his June 
2006 response to the PTSD Questionnaire described physical 
ailments only, and that there was no evidence of record 
indicating treatment for PTSD.  

The RO did not have the opportunity to consider the Veteran's 
January 2009 statement describing his alleged in-service 
stressor.  At that time, the Veteran reported that he was on 
active duty in Schweinfurt, Germany, in September 1978.  The 
Veteran reported that he was securing tanks and armored 
personnel carriers on trains enroute to the "Wildflicken" 
training range and a fellow service member was pinned between 
two tanks.  The Veteran reported that the service member was 
removed and he later learned that the service member died.  

As the Veteran did not engage in combat, the alleged stressor 
must be verified by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Because no attempt to verify 
the alleged stressor through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the alleged stressor through 
JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Per Manlicon v. West, 12 Vet. App. 
238 (1999), send the Veteran, and his 
representative, a SOC on the issue of 
entitlement to an effective date 
earlier than March 21, 2006 for the 
grant of service connection for 
gastritis.  The Veteran should 
additionally be informed of his appeal 
rights.

2.  Forward the Veteran's statement of 
his alleged PTSD stressor, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressor.  Specific 
requests should be made for casualties 
in the Veteran's unit resulting from an 
accident on trains in Schweinfurt, 
Germany, specifically "Wildflicken" 
training grounds, in September 1978.  
If more detailed information is needed 
for such research, the Veteran should 
be given the opportunity to provide it.  
All responses, including negative 
responses, received from the JSRRC must 
be properly documented in the claims 
file.
 
3.  Thereafter, if any of the Veteran's 
alleged stressors is verified, schedule 
the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD, if found 
present, is related to service.

a. Prior to the examination, specify 
for the examiner the stressor(s) that 
it is determined is established by the 
record, and the examiner must be 
instructed that only that event may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether the stressor 
found to be established by the evidence 
of record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
including depressive disorder, the 
examiner should offer an opinion as to 
the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, including any 
diagnosed depressive disorder, is 
related to the Veteran's military 
service.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
an acquired psychiatric condition, to 
include depressive disorder and PTSD, 
considering any additional evidence 
added to the record.  Prior to 
readjudication, the RO should take into 
consideration all medical evidence and 
lay statements submitted by the Veteran 
without a waiver of RO consideration 
following the April 2008 Supplemental 
Statement of the Case (SSOC).  If the 
action remains adverse to the Veteran, 
provide the Veteran, and his 
representative, with another SSOC and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


